Title: To George Washington from William Livingston, 10 October 1777
From: Livingston, William
To: Washington, George



Sir
Princeton [N.J.] 10 Oct. 1777

your Excellency’s Letter of the 8th Instant respecting the Enemy’s Movements up the North River is truly alarming; nor shall I be wanting to use every Mean in my Power towards procuring all the assistance which this State can afford to oppose their Attempts. But the Necessity of such assistance being speedily procured, (and must if it is to answer any purpose) & the dilatoriness unavoidably attending every Essay to get a considerable Number of our militia in Motion, discourages me from entertaining any Hopes of the Measure’s proving succesful.
If the Enemy have withdrawn their principal Force from Staten Island

to facilitate their Northern Enterprize, General Dickinson can probably spare some of his Troops (now perhaps consisting of 1000 or 1200) from their present Station. But as the Term of Service, is, with respect to many of them, nearly expired; and as the Enemy cannot be presumed to have totally evacuated the Island, & he consequently under a Necessity of retaining a proportionable Number; I fear no great Matter is to be expected from that Resource. I shall however immediately communicate to him the Substance of your Excellency’s Letter, & pay all due Attention to his opinion of what I can promise myself from that Quarter. General Forman has my Directions for raising 2000 Men to join the Army under your Excellency’s Command. Whether any of those could be spared for the Northern Expedition, I hope, as soon as convenient, to be honoured with your Sentiments. In the mean while, I intend without any Loss of Time, and without laying the least Stress upon such Expectation, to call out three thousand Militia to follow the British Plunderers to the North. And indeed if we can possibly raise the Complement, without retrenching the Number allotted for General Forman, I should be far from wishing to curtail his Quota of a single man For upon the Army now under your Excellency’s immediate Command, I place, next to the Smiles of Providence, my chief Dependance, & the Accounts of the Numbers of militia that have already joined you, I always consider as exaggerated. With my best Wishes for your Health & Success, & most heartily recommending you to the divine Protection I have the honour to be with great Respect your Excellency’s most obedient & most humble Servt

Wil: Livingston

